OPINION ON REHEARING. McCulloch, C. J. A petition for rehearing has been filed by the appellees and we have before us, in addition to the briefs filed by counsel for the respective parties to this proceeding, numerous briefs filed by other attorneys who appear here as amici curiae, but who in fact represent other road districts which are said to have been organized under the terms of the statute we now have under consideration, and which are invalid if we adhere to the conclusions originally announced as to the proper construction of the statute. It is very earnestly contended that our interpretation of the statute is erroneous and that the effect of the decision is disastrous because it invalidates a large number of road districts already organized, in some of which, it is said, bonds have been issued and the money thus procured has been spent. Considerations of mere expediency should not appeal to us, for the law can not be changed by judicial interpretation simply to suit our notion of expediency. Changes in the law fall within the sole province of the legislative 'branch of government. Judges can only interpret the law as enacted by the Legislature. We have carefully read and considered the arguments of counsel and a majority of the judges of this court are still of the opinion that the construction of the statute announced in the original opinion is correct. Counsel have-introduced here a stipulation amending the record so as to show that the State Highway Engineer made a certificate adopting, as his own, the surveys, maps, plans, estimates, etc., of the Berthe Engineering Company, a private concern which was employed by the petitioners to make surveys and prepare maps, plans and estimates of the proposed improvement. It appears from the stipulation now filed that said certificate of the State Highway Engineer was brought into the record of the proceedings of the county court by stipulation of counsel long after the petition had been filed and presented to> the court. It was done, in fact, after the hearing on the petition had been adjourned over to give time for procuring the plans, etc., of the State Highway Engineer. The statute requires that the “preliminary surveys, plans, specifications and estimates of the road which it is proposed to construct and improve,” must be'filed in the county court “before said petitions are circulated.” It is too late to.procure the surveys, etc., after the petitions have been filed and presented to the court. Rehearing denied. Wood and Kirby, JJ., dissent.